Exhibit 10.2

THIS AGREEMENT is made February 20, 2011

BETWEEN:

 

1.    Zoran Corporation, a company incorporated under the laws of Delaware with
I.R.S. Employer Identification number
94-2794449 and whose registered office is at 1390 Kifer Road, Sunnyvale,
California 94086, United States of America (the “Company”); and

 

2. [NAME OF CROMARTY DIRECTOR] (the “Shareholder”), a director of CSR plc, a
company incorporated under the laws of England and Wales with registered number
04187346 and whose registered office is at Churchill House, Cambridge Business
Park, Cowley Road, Cambridge CB4 0WZ, United Kingdom (the “Parent”).

WHEREAS:

 

(A) The Parent, Zeiss Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of the Parent (“Merger Sub”), and the Company have entered into an
Agreement and Plan of Merger of even date herewith (as it may be amended from
time to time, the “Merger Agreement”), which provides for, among other things,
the merger of Merger Sub with and into the Company (the “Merger”) with the
Company continuing as the surviving corporation of the Merger and pursuant to
which all outstanding shares of capital stock of the Company will be converted
into the right to receive the consideration set forth in the Merger Agreement
(the “Merger Consideration”).

 

(B) The Merger Agreement and the completion of the Merger are conditional upon
the Company and the Parent obtaining the necessary approval from their
respective shareholders in accordance with the laws of Delaware and England and
Wales.

 

(C) The Shareholder is the beneficial owner of (or is otherwise able to control
the exercise of all rights attaching to) the number of ordinary shares in the
capital of the Parent as set out on the signature page of this Agreement.

 

(D) The Shareholder has agreed to enter into this Agreement in consideration for
the Company entering into the Merger Agreement.

WHEREBY IT IS AGREED as follows:

 

1. Definitions and Interpretation

 

1.1 In this Agreement:

 

“Business Day”    shall mean a day (other than a Saturday or a Sunday) on which
banks are open for business (other than solely for trading and settlement in
euro) in London; “Encumbrances”    shall mean all liens, equities, charges,
encumbrances, options, rights of pre-emption and any other third party rights
and interests of any nature;



--------------------------------------------------------------------------------

“Expiration Date”    shall mean the earliest to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to Article
VII thereof, (ii) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement and (iii) such
date and time as (x) the Company Board Recommendation or the Parent Board
Recommendation shall have been validly withdrawn, modified, qualified or
amended, in each case in accordance with the provisions of Section 5.4 of the
Merger Agreement or (y) the Parent or the Company, as the case may be, shall
have recommended a Takeover Proposal with respect to such party, in each case in
accordance with the provisions of Section 5.4 of the Merger Agreement; the
“Resolution”    shall mean any resolution (whether or not amended and whether
put on a show of hands or a poll or by way of written resolution) which is
proposed at any general meeting of the Parent (including any adjournment
thereof) in relation to the adoption of the Merger Agreement, the Merger or any
other actions contemplated by the Merger Agreement; “Share Option”    shall mean
any share option granted to the Shareholder by the Parent (i) as at the date of
this Agreement or (ii) during the period from the date of this Agreement to the
Expiration Date, including but not limited to the Founders Share Option Plan,
the Global Share Option Plan, the Cromarty plc Share Option Plan and the
Cromarty Share Award Plan; “Shares”    shall mean (i) all equity securities of
the Parent (including all ordinary shares in the capital of the Parent, all
preference shares in the capital of the Parent and all Share Options and other
rights to acquire shares of the ordinary shares in the capital of the Parent)
owned by the Shareholder as at the date of this Agreement and (ii) all
additional equity securities of the Parent (including all additional ordinary
shares in the capital of the Parent, all additional preference shares in the
capital of the Parent and all additional Share Options, warrants and other
rights to acquire ordinary shares in the capital of the Parent) of which the
Shareholder acquires ownership during the period from the date of this Agreement
to the Expiration Date (including by way of stock dividend or distribution,
split-up, recapitalization, combination,

 

2



--------------------------------------------------------------------------------

   exchange of shares and the like); and “Transfer”   

shall mean:

 

(A)    the sale, transfer, charge, encumbrance, grant of any option over or
otherwise disposal of all or any of the Shares or interest in the Shares, or

 

(B)    entering into any agreement or arrangement or permitting any agreement or
arrangement to be entered into or incurring any obligation or permitting any
obligation to arise in relation to all or any of the Shares or interest in the
Shares.

 

1.2 All capitalised terms that are used but not defined herein shall have the
respective meanings ascribed to them in the Merger Agreement.

 

1.3 In this Agreement, unless otherwise specified:

 

  (A) references to clauses, sub-clauses, paragraphs and sub-paragraphs are to
clauses, sub-clauses, paragraphs and sub-paragraphs of this Agreement;

 

  (B) a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted;

 

  (C) references to a “person” shall be construed so as to include any
individual, firm, company, government, state or agency of a state, local or
municipal authority or government body or any joint venture, association or
partnership (whether or not having separate legal personality); and

 

  (D) headings to clauses are for convenience only and do not affect the
interpretation of this Agreement.

 

2. Transfer of Shares

 

2.1 Subject to clause 2.2, the Shareholder shall not Transfer (or cause or
permit the Transfer of) any of the Shares, or enter into any agreement relating
thereto.

 

2.2 The Shareholder may:

 

  (A) sell any Shares owned by the Shareholder as at the date of this Agreement
to pay the exercise price upon the exercise of a Share Option or to satisfy the
Shareholder’s tax withholding obligation upon the exercise of a Share Option, in
each case as permitted by any share option plan,

 

3



--------------------------------------------------------------------------------

  (B) Transfer any Shares to affiliates, immediate family members, any trust
established for the benefit of the Shareholder and/or for the benefit of one or
more members of the Shareholder’s immediate family, charitable organisations or
upon the death of the Shareholder,

provided that the recipient of such Shares agrees to be bound by this Agreement,
or

 

  (C) Transfer any Shares with the Company’s prior written consent.

 

2.3 The Shareholder shall not enter into any agreement or arrangement or permit
any agreement or arrangement to be entered into or incur any obligation or
permit any obligation to arise which would or might restrict or impede the
Merger or otherwise preclude him from complying with his obligations under
clause 3.

 

3. Agreement to Vote Shares

 

3.1 The Shareholder shall exercise or, where applicable, procure the exercise
of, all voting rights attaching to the Shares on any resolution (whether or not
amended and whether put on a show of hands or a poll) which is proposed at any
general meeting of the Parent (including any adjournment thereof) to vote:

 

  (A) in favour of the Resolution;

 

  (B) against any proposal made in opposition to or in competition with the
Resolution, or which would result in a breach of, the Merger Agreement or the
Merger or any other transactions contemplated by the Merger Agreement; and

 

  (C) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of or involving the Parent or any of its
Subsidiaries, (B) any sale, lease or transfer of all or substantially all of the
assets of the Parent or any of its Subsidiaries, (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Parent or any of
its Subsidiaries, (D) any material change in the capitalization of the Parent or
any of its Subsidiaries, or the corporate structure of the Parent or any of its
Subsidiaries, (E) any Takeover Proposal with respect to the Parent, or (F) any
other action that is intended, or would reasonably be expected to, materially
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any other transactions contemplated by the Merger Agreement.

 

3.2 The Shareholder shall retain at all times the right to vote its Shares in
its sole discretion and without any other limitation on those matters other than
those set forth in clause 3.1 that are at any time or from time to time
presented for consideration to the Parent’s shareholders generally.

 

3.3 In the event that a meeting of the shareholders of the Parent is held, the
Shareholder shall, or shall cause the holder of record of the Shares on any
applicable record date to,

 

4



--------------------------------------------------------------------------------

 

appear at such meeting or otherwise cause the Shares to be counted as present
thereat for purposes of establishing a quorum.

 

4. Directors and Officers

 

4.1 The parties hereto acknowledge and agree that the Shareholder’s obligations
hereunder are solely in his capacity as a shareholder of the Parent, and that
none of the provisions herein set forth shall be deemed to restrict or limit any
fiduciary or other duty the Shareholder may have as a member of the board of
directors of the Parent, as an executive officer of the Parent, or as a trustee
of any trust, or as a director or officer of any other entity, including with
respect to Section 5.4 of the Merger Agreement.

 

4.2 The Company acknowledges and agrees that no provision of this Agreement
shall limit or otherwise restrict the Shareholder with respect to any act or
omission that he may undertake or authorise in his capacity as a director or
officer of any other entity including without limitation any vote that the
Shareholder may make as a director or officer of the Parent with respect to any
matter presented to the board of directors of the Parent or any vote that the
Shareholder may make as a trustee of any trust or as a director or officer of
any entity other than the Parent, including with respect to Section 5.4 of the
Merger Agreement.

 

5. Representations and Warranties of the Shareholder

The Shareholder hereby represents and warrants to the Company as follows:

 

5.1 Power and Binding Agreement

The Shareholder has full power and authority and the right (free from any legal
or other restrictions), and will at all times continue to have all relevant
power and authority and the right, to enter into and perform his obligations
under this Agreement in accordance with its terms. This Agreement has been duly
executed and delivered by the Shareholder and, assuming this Agreement
constitutes a valid and binding obligation of the Company and the Merger Subs,
constitutes a valid and binding obligation of the Shareholder, enforceable
against the Shareholder in accordance with its terms, except that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganisation, moratorium and other similar laws affecting or relating to
creditors’ rights generally and is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or law).

 

5.2 No Conflicts

None of the execution and delivery by the Shareholder of this Agreement, the
performance by the Shareholder of its obligations hereunder or the consummation
by the Shareholder of the transactions contemplated hereby will (i) result in a
violation or breach of any agreement to which the Shareholder is a party or by
which the Shareholder may be bound, including any voting agreement or voting
trust, except for violations, breaches or defaults that would not in any
material respect impair or adversely effect the ability of the Shareholder to
perform its obligations under this

 

5



--------------------------------------------------------------------------------

Agreement, or (ii) violate any order, writ, injunction, decree, judgment, order,
statute, rule, or regulation applicable to the Shareholder.

 

5.3 Ownership of Shares

The Shareholder is the sole beneficial owner of (or is otherwise able to control
the exercise of all rights attaching to, including voting rights and the ability
to procure the transfer of) and the registered holder of the number of ordinary
shares in the capital of the Parent set forth on the signature page of this
Agreement, all of which are free from any Encumbrances. Except as set forth on
the signature page to this Agreement, the Shareholder does not own, beneficially
or otherwise, any shares or securities of the Parent other than those set forth
on the signature page of this Agreement.

 

5.4 Voting Power

The Shareholder has or will have sole voting power with respect to all of the
Shares, with no limitations, qualifications or restrictions on such rights,
subject to the terms of this Agreement and the general law.

 

5.5 Reliance by the Company

The Shareholder understands and acknowledges that the Company is entering into
the Merger Agreement in reliance upon the Shareholder’s execution and delivery
of this Agreement.

 

6. Certain Restrictions

The Shareholder shall not, directly or indirectly, take any voluntary action
that would make any representation or warranty of the Shareholder contained
herein untrue or incorrect in any material respect.

 

7. Disclosure

The Shareholder shall permit the Company to publish and disclose in all
documents filed with the UK Listing Authority, the London Stock Exchange and the
Panel on Takeovers and Mergers, and any press release or other disclosure
document that the Company reasonably determines to be necessary or desirable in
connection with the Merger and any transactions related to the Merger, the
Shareholder’s identity and ownership of Shares and the nature of the
Shareholder’s commitments, arrangements and understandings under this Agreement.

 

8. No Ownership Interest

Nothing contained in this Agreement shall be deemed to vest in the Company any
direct or indirect ownership or incidence of ownership of or with respect to any
securities of the Parent held by the Shareholder. All rights, ownership and
economic benefits of and relating to such securities shall remain vested in and
belong to the Shareholder and the Company shall have no authority to manage,
direct, superintend, restrict, regulate,

 

6



--------------------------------------------------------------------------------

govern or administer any the policies or operations of the Parent or exercise
any power or authority to direct any of the Shareholder in the voting of any
securities except as specifically provided here.

 

9. Further Assurance

The Shareholder shall at his own cost, from time to time upon the Company’s
request, do or procure the doing of all acts and/or execute or procure the
execution of all documents in a form satisfactory to the Company which the
Company may reasonably consider necessary for giving full effect to this
Agreement and securing to the Company the full benefit of the rights, powers and
remedies conferred upon the Company in this Agreement.

 

10. Termination

This Agreement, and all rights and obligations of the parties hereunder, shall
terminate and shall have no further force or effect as of the Expiration Date.
Notwithstanding the foregoing, nothing set forth in this clause or elsewhere in
this Agreement shall relieve either party hereto from liability, or otherwise
limit the liability of either party hereto, for any intentional breach of this
Agreement prior to such termination. This clause 10 and clauses 1, 4 and 11 (as
applicable) shall survive any termination of this Agreement.

 

11. Miscellaneous

 

11.1 Validity

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the other provisions of this Agreement,
which will remain in full force and effect. In the event any governmental entity
of competent jurisdiction holds any provision of this Agreement to be null, void
or unenforceable, the parties hereto shall negotiate in good faith and execute
and deliver an amendment to this Agreement in order, as nearly as possible, to
effectuate, to the extent permitted by law, the original intent of the parties
hereto with respect to such provision.

 

11.2 Assignment

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither party shall assign all or any part of the benefit
of, or its rights or benefits under, this Agreement without the prior written
consent of the other.

 

11.3 Amendments

This Agreement may be amended by the parties hereto, and the terms and
conditions hereof may be waived, only by an instrument in writing signed on
behalf of each of the parties hereto, or, in the case of a waiver, by an
instrument signed on behalf of the party waiving compliance.

 

7



--------------------------------------------------------------------------------

11.4 Specific Performance; Injunctive Relief.

The parties hereto acknowledge that the Company shall be irreparably harmed and
that there shall be no adequate remedy at law for a violation of any of the
covenants or agreements of the Shareholder set forth herein. Therefore, it is
agreed that, in addition to any other remedies that may be available to the
Company upon any such violation, the Company shall have the right to enforce
such covenants and agreements by specific performance, injunctive relief or by
any other means available to the Company at law or in equity.

 

11.5 Notices

Any notice, request, instruction or other communication pursuant to this
Agreement shall be in writing and delivered by hand or international courier
service, by facsimile (with written confirmation of transmission) or by
electronic mail with a copy thereof delivered or sent as provided below:

If to the Company:

1390 Kifer Road

Sunnyvale, California 94086

United States of America

Attention: [—]

Telephone No.: [—]

Telecopy No.: [(        )             -                ]

with a copy to: Jones Day

[—]

Attention: [—]

Telephone No.: [—]

Telecopy No.: [—]

If to the Shareholder:

c/o CSR plc

Churchill House

Cambridge Business Park

Cowley Road

 

8



--------------------------------------------------------------------------------

Cambridge CB4 0WZ

United Kingdom

Attention: [—]

Telephone No.: [—]

Telecopy No.: [—]

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: David J. Segre

Telephone No.: (650) 493-9300

Telecopy No.: (650) 493-6811

and a copy to:

Slaughter and May

One Bunhill Row

London EC1Y 8YY

United Kingdom

Attention: William Underhill

Telephone No.: (44) 020 7090 3060

Each such communication given under this Agreement shall, in the absence of
earlier receipt, be deemed to have been duly given as follows:

 

  (A) if delivered personally, on delivery;

 

  (B) if sent by first class inland post, two clear Business Days after the date
of posting;

 

  (C) if sent by airmail, six clear Business Days after the date of posting; and

 

  (D) if sent by facsimile or e-mail, when sent.

 

11.6 No Waiver

 

9



--------------------------------------------------------------------------------

The failure of either party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect of this
Agreement at law or in equity, or to insist upon compliance by any other party
with its obligation under this Agreement, and any custom or practice of the
parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

 

11.7 Third Party Rights

The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.

 

11.8 Governing Law

This Agreement shall be governed by and construed in accordance with English
law. Any matter, claim or dispute arising out of or in connection with this
Agreement, whether contractual or non-contractual, is to be governed by and
determined in accordance with English law.

 

11.9 Jurisdiction

The parties irrevocably submit to and agree that the courts of England and Wales
shall have exclusive jurisdiction to settle any dispute or claim that arises out
of or in connection with this Agreement and its subject matter or formation
(including non-contractual disputes or claims).

 

11.10 Entire Agreement

This Agreement sets forth the entire agreement and understanding between the
parties hereto in respect of the subject matter hereof, and supersede all prior
negotiations, agreements and understandings, both written and oral, between the
parties hereto with respect to the subject matter hereof.

 

11.11 Expenses

All fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees,
costs and expenses.

 

11.12 Counterparts

This Agreement may be executed in any number of counterparts, and by parties on
separate counterparts, but shall not be effective until each party has executed
at least one counterpart. Each counterpart shall constitute an original of this
Agreement, but all the counterparts shall together constitute but one and the
same instrument. This Agreement shall become effective when each party to this
Agreement has received counterparts signed by the other party.

 

10



--------------------------------------------------------------------------------

11.13 No Obligation to Exercise Options or Warrants

Notwithstanding any provision of this Agreement to the contrary, nothing in this
Agreement shall obligate the Shareholder to exercise any Share Options, warrant
or other right to acquire any ordinary shares in the capital of the Parent.

 

11



--------------------------------------------------------------------------------

IN WITNESS of which this Agreement has been executed on the date which first
appears above.

 

Signed by [the Shareholder]

 

Executed by Zoran Corporation

 

Shares beneficially owned by the Shareholder as of the date hereof:

 

Number of

ordinary shares

  

Number of

preferred/other

shares

  

Registered owner

  

Beneficial owner

                                            

 

12